ACCEPTED
                                                                             06-15-00010-CR
                                                                  SIXTH COURT OF APPEALS
                                                                        TEXARKANA, TEXAS
                                                                        7/17/2015 8:33:53 AM
                                                                            DEBBIE AUTREY
                                                                                      CLERK

                 ORAL ARGUMENT WAIVED

                  CAUSE NO. 06-15-00010-CR                 FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                            IN THE                  7/17/2015 8:33:53 AM
                                                        DEBBIE AUTREY
                     COURT OF APPEALS                       Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                LARRY JOE McNEAL, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

  ON APPEAL FROM THE COUNTY COURT OF LAMAR COUNTY;
                   TRIAL COURT NO. 61963;
             HONORABLE M.C. SUPERVILLE, JUDGE
____________________________________________________________

   APPELLEE’S (STATE’S) MOTION TO
    EXTEND TIME FOR FILING BRIEF
____________________________________________________________

                    Gary D. Young, County and District Attorney
                    Lamar County and District Attorney’s Office
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS




                               1
                     ORAL ARGUMENT WAIVED

                      CAUSE NO. 06-15-00010-CR

                                 IN THE

                         COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                    LARRY JOE McNEAL, Appellant

                                   V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

  ON APPEAL FROM THE COUNTY COURT OF LAMAR COUNTY;
                   TRIAL COURT NO. 61963;
             HONORABLE M.C. SUPERVILLE, JUDGE
____________________________________________________________

    APPELLEE’S (STATE’S) MOTION TO
     EXTEND TIME FOR FILING BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of

Texas moves this Court pursuant to the Texas Rules of Appellate Procedure

                                    2
for an extension of time in which to file the Appellee’s (State’s) Brief upon

good cause shown below.

                                        I.

       On June 17, 2015, Larry Joe McNeal (Neal), the appellant, filed his

brief in the above-styled and numbered cause. As the appellee, the State’s

brief is currently due on or about July 17, 2015.

       This motion to extend time seeks an additional thirty (30) days for the

State to file its brief.

                                       II.

       This is an appeal from the County Court of Lamar County, Texas. In

that Court, the cause number was 61963.

                                       III.

       On or about January 16, 2015, the appellant filed his notice of appeal

in this Court.      The district clerk filed the Clerk’s Record on or about

February 27, 2015. The official court reporter filed the Reporter’s Record

on or about April 13, 2015.

       The appellant, McNeal, filed his brief on June 17, 2015.

                                       IV.

       The present deadline for filing the appellant’s (State’s) brief is Friday,

July 17, 2015. Since the filing of the appellant’s brief on June 17th, counsel


                                        3
for appellee (State) was preparing the brief in cause numbers

06-15-00038-CR, 06-15-00039-CR and 06-15-00040-CR styled Robert

Brice Daugherty v. The State of Texas in the Sixth Court of Appeals at

Texarkana (filed on July 15, 2015 and set for submission on August 5,

2015).

      In addition to the brief in the Daugherty appeal, counsel for the

appellee (State) had criminal dockets, including the jury selection for a

juvenile competency trial beginning on June 22, 2015 in a case styled In the

Interest of C.S. and the jury trial beginning on June 26th. In that regard,

counsel for the appellee (State) was also preparing for the certification

hearing on July 17, 2015.

      On July 7, 2015, counsel for the appellee (State) had a plea-bargain

docket and met with defense attorneys for seventeen (17) inmates. On July

8th, counsel for the appellee (State) had a bench trial in cause numbers 26186

and 26122 styled The State of Texas v. Adeli Carranza in the Sixth Judicial

District Court of Lamar County. On July 9, 2015, counsel for the appellee

(State), as a special prosecutor, was attending the sentencing hearing in

Sulphur Springs in The State of Texas v. Daniel Winn in Hopkins County,

Texas.

      Finally, counsel for the appellee (State) was preparing the budget for


                                      4
next year and had two meetings with the County Judge and Commissioner’s

Court of Lamar County.

      Due to these circumstances, counsel for the appellant (State) was

unable to complete the research necessary to prepare the brief in this

appellate cause, thus necessitating this request for an extension of time.

Insufficient time now remains to complete Appellee’s Brief, but, if the time

is extended another thirty (30) days to Monday, August 17, 2015, the State

will have sufficient time for completion with the time as extended.

                                       V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties.     Appellee requests that an extension of time until

Monday, August 17, 2015 be granted for the filing of Appellee’s Brief, or

until such time as this Court deems appropriate.

      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Motion to Extend Time to File Its Brief in its entirety

and grant the State of Texas an additional thirty (30) days in which to file its

brief on or before Monday, August 17, 2015, or until such time as this Court

deems appropriate; and for such other and further relief, both at law and in

equity, to which it may be justly and legally entitled.


                                       5
                              Respectfully submitted,

                              Gary D. Young
                              Lamar County & District Attorney
                              Lamar County Courthouse
                              119 North Main
                              Paris, Texas 75460
                              (903) 737-2470
                              (903) 737-2455 (fax)

                              By:________________________________
                                   Gary D. Young, County Attorney
                                   SBN# 00785298

                              ATTORNEYS FOR STATE OF TEXAS

                           VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

     I am the attorney representing the Appellee in the above-styled
     and numbered appellate cause. I have read the foregoing
     Motion to Extend Time to File Appellee’s Brief and the facts
     and allegations contained are known to me and they are true
     and correct to the best of my knowledge.

                                    _____________________________
                                    Gary D. Young

       SUBSCRIBED AND SWORN TO BEFORE ME on the 17th day of
July, 2015, to certify which witness my hand and official seal.



                                    Notary Public, State of Texas

                                    6
                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Motion to Extend Time for Filing Brief has

been served on the 17th day of July, 2015 upon the following:

      Don Biard
      McLaughlin, Hutchison & Biard
      38 First Northwest
      Paris, TX 75460

                                     ______________________________
                                     GARY D. YOUNG
                                     gyoung@co.lamar.tx.us




                                     7